Detailed Office Action
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 3/26/2021 has been entered. Claim 1 is amended. Claims 6-10 are withdrawn from examination. New claims 11 and 12 are added. Claims 1-12 remain pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments and Arguments
Applicant’s argument that the reducing part of the cull plate of KATO (US-2013/0309341), hereinafter KATO is the entire hole, has been fully considered and found not to be persuasive (see arguments of 3/26/2021, page 12).
Applicant states that paragraph [0038] in KATO explains that "each of the discharge outlets 22 is formed so as to penetrate through the gate plate 2 from the lower face to the upper face of the gate plate 2, and, the diameter reducing part 221 (FIG. 4), in which inner diameter is gradually reduced along the discharge direction, is provided in an inner periphery of the discharge outlet 22". Therefore, it appears that in KATO the diameter reducing part 221 is considered to be the whole/entire through hole within the lower face and the upper face of the gate hole 2, and therefore, it is apparently the whole/entire through hole that is considered the diameter reducing part 221 disclosed as having a tapered shape in KATO, i.e., without including any straight portion (since the inner diameter of the whole/entire through hole is gradually reduced along the discharge direction). 
	The Examiner respectfully disagrees and has pasted FIG. 4 of KATO below. The numeral 221 clearly refers to the tip of discharge outlet 22 and not the entire column. Furthermore, KATO clearly defines this tip by its angle α of 30º {[0039]}. Therefore, 221 is clearly the end of this through hole that is connected to the discharge outlet 22. The Examiner notes that KATO does not disclose an angle for the remaining portion of the through hole that is located below 221.
	Additionally, KATO recognizes 221 as the diameter reducing part {[0038]}. This indicates that 221 is only a part of the structure. KATO is silent on and does not number the part immediately below the part 221 and/or specify its angle.  

    PNG
    media_image2.png
    2
    1
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    810
    976
    media_image3.png
    Greyscale

Applicant’s argument that FIG. 4 of KATO shows that the remaining portion of the through hole is tapered, have been fully considered and found not to be persuasive (see arguments of 3/26/2021, page 10-11).
Applicant states that Figure 4 in KATO discloses the remaining portion of the through hole being tapered. It is respectfully submitted that Applicant's aforementioned observation does not rely on the "scale" of the Drawings, but rather relies upon the clear orientation of the surface that defines a taper of the purported remaining portion. 
Therefore, it is respectfully submitted the assertion that "one of ordinary skill in the art would have been motivated to look to prior art and determine appropriate shapes for the remaining portions of the through hole" is contradicted by the fact that a tapered through hole is clearly illustrated and therefore, there is no need to turn to the prior art for guidance as to what an appropriate shape of the remaining portion is. That is, since the remaining portion is clearly illustrated as being tapered.
Applicant respectfully submits that the remaining portion (i.e., a portion other than a portion as indicated as reference number 221) of the through hole in a gate plate 2 of KATO is inclined to increase fluidity of resin into magnet insertion holes, and make it easier to detach the solidified resin from the gate plate 2. Consequently, Applicant respectfully submits that modifying the remaining portion of KATO to be a straight potion would produce a poor result of decreasing the fluidity of resin, and make it more difficult to detach the solidified resin from the gate plate 2.
	A portion of the above argument was addressed in the final office action of 12/28/2020 (page 3). MPEP 2125 (II) states that proportions of features in a drawing are not evidence of actual proportions. 

Note that the proportions seen in the illustration, absent of any specific teaching in the text, is qualitative and does not factually leads to a conclusion that the diameter is increasing while approaching the bottom face. Had this been the case, KATO would have assigned an angle to this remaining portion similar to the angle that KATO assigned to the reducing part 221 (see above).
Therefore, the motivation is there to seek prior art regarding this portion since nowhere in KATO there is even an inkling indication of the structure of this remaining portion.
Applicant’s argument that the remaining portion of KATO through hole is inclined to increase the flow of the resin, does not have support in KATO’s disclosure. Applicant does not specify which part of KATO teaches this increase in the resin flow. As such, this argument is moot since it is not supported by facts.
Applicant’s argument that claim 1 amendments and new claim 12 overcomes the cited prior arts, have been fully considered and found not to be persuasive (see amendments of 3/26/2021, pages 7-8).
Applicant states that KATO and ISHIMATSU are not at all concerned with preventing a resin residing in a cull plate from carelessly falling down from the cull plate, by utilizing a friction force acting between an inner surface of the cull plate and the cull (i.e., the solidified resin within the through hole of the cull plate). The aforementioned advantages is accomplished by providing the cull plate with a through hole that includes a tapered portion and a straight pipe portion being adjacent to the tapered portion.
	As recited in new claim 12 and disclosed in the instant specification, the method of keeping the solidified resin in contact with the straight portion of the through hole is accomplished by friction forces. Friction force is a naturally occurring force and is not an inventive force. It exists between the solidified resin and a surface of a through hole if straight or even if slightly angled.
	As established above, the Examiner showed that the combination of KATO and ISHIMATSU is proper, since KATO is silent on the shape of the remaining through hole and the prior art of ISHIMATSU discloses a straight portion for the remaining through hole and states its advantage. One of ordinary skill in the art would have been highly motivated to have included the straight portion of the through hole of ISHIMATSU in the method of KATO.
	Now, having a proper combination method of KATO and ISHIMATSU, and since this combination discloses all the method steps of the instant invention including a proper shape of the through hole, the Examiner submits that the resin in this combination also remains in the straight portion after injection and solidification and prior to the separation of the cull plate, since this “remaining in place” is the intended result of the recited method steps {see MPEP 2111.04 (I)}.
	As the combination of KATO and ISHIMATSU discloses substantially the same method of manufacturing a laminated core by injecting a resin through a cull plate with 
Notably, and besides reciting the natural friction forces, the applicant’s specification does not specify any additional method steps that make said solidified resin to remain in the through hole. If applying the same method steps in substantially the same way using a cull plate with substantially the same shape does not inherently result in keeping the solidified resin in place, then a question of scope of enablement and/or omitting essential method limitations can be brought for the amended limitation of claim 1 and claim 12.
Additionally and in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Claim Objections
Claims 1 and 11 are objected to because of the following informalities: in claim 1, line 15 and in claim 11, line 1, replace “the method” with the “the manufacturing method” to be consistent with the same limitation recited in line 1 of claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over KATO (US-2013/0309341), hereinafter KATO, in view of ISHIMATSU (US-2015/0061445), hereinafter ISHIMATSU.
Regarding claims 1 and 12, KATO discloses a method that reads on the applicant claim of A manufacturing method of a laminated core {[abstract], [0045]}, comprising: 
providing a cull plate {[0035] 2 is the gate plate or cull plate};
holding a laminated core body mounted on the cull plate between an upper die and a lower die which are provided in a resin filling device {[0032] 11 is the lower die and 12 is the upper die, 1 is the resin filling device, [0035] 2 is the gate plate or cull plate and is between 11 and 12, [FIG. 1] laminated core body 3 is held on plate 2}; 
injecting a resin to a magnet-insert hole of the laminated core body from a resin reservoir part provided in the lower die through the cull plate; then ejecting the laminated core body and the cull plate from the resin filling device; and then separating the cull plate from the laminated core body {[0035] note that resin feeding mold is 11 or the lower die that has the reservoir and injection is through the cull plate, [0056] note resin feeding or resin injection in magnetic insertion hole is conducted first followed by separation (or ejection) of laminated core body together with cull plate from mold body [0057] note after the ejection step described in [0056], the cull plate 2 is separated for laminated iron core 3}, 
the cull plate including a through hole which forms at least a part of a flow path extended from the resin reservoir part to an upper surface of the cull plate {[FIG. 3], [0035], [0038] 22 is through hole or discharge outlet  in the plate 2 and allows the resin flow from the reservoir 112}, 
and the through hole of the cull plate includes a tapered portion, wherein the tapered portion has an inner diameter gradually decreasing toward the upper surface of the cull plate {[FIG. 4] 221 is the tapered portion with a gradually decreasing diameter toward the upper surface of plate 2, [0038] note that the discharge outlet 22 is defined with a specific diameter reducing part 221}. 
Regarding the subsequent limitations of claim 1 (and a straight pipe portion being adjacent to the tapered portion and the straight pipe portion has a constant inner diameter in a height direction), the Examiner notes that paragraph [0038] does not explicitly disclose that the rest of the outlet discharge of through hole (besides the reducing diameter part) is of a constant diameter or is a straight portion. Therefore, KATO is silent on the straight part of the through hole. The Examiner brings in the secondary reference of ISHIMATSU for this limitation.
In the same filed of endeavor that is related to the resin filling method and device, ISHIMATSU discloses a method/apparatus that reads on the applicant claim of and the straight pipe portion has a constant inner diameter in a height direction {[0015] note the explicit teaching that the remaining part of through holes are straight}.
[0031]}. Note that the gradually reducing portion 221 of KATO also has a gradually expanding portion on the other side that requires more resin than a straight hole, thus one would have been highly motivated to have included the teachings of ISHIMATSU in the method of KATO to reduce the amount of resin, thus prevent extra waste.
Now that the Examiner has established a proper method combination of KATO and ISHIMATSU and regarding the remainder limitation of claim 1 (and wherein the method further includes keeping the resin solidified and in contact with an  inner surface of the straight pipe portion both after injection and prior to separating the cull plate from the laminated core body) and claim 12 (prior to separating the cull plate from the laminated core body, retaining, via a friction force between the resin that has solidified and the inner surface  of the straight pipe portion, the resin that has solidified within the through hole of the cull plate), the Examiner submits that these limitations are the intended results of the method steps positively recited.
The Examiner notes that the solidified resin in the combination of KATO and ISHIMATSU also remains in the straight portion after injection and solidification and prior to the separation of the cull plate, since this “remaining in place” is the intended result of the recited method steps {see MPEP 2111.04 (I)}.

Notably, and besides reciting the natural friction forces, the applicant’s specification does not specify any additional method steps that makes said solidified resin to remain in the through hole (for example, placing a cap). If applying the same method steps in substantially the same way using a cull plate with substantially the same shape does not inherently result in keeping the solidified resin in place, then a question of scope of enablement and/or omitting essential method limitations can be brought for the amended limitation of claim 1 and claim 12.
Regarding claim 2, KATO discloses a method that reads on the applicant claim of wherein the through hole is a gate hole from which the resin injected from the resin reservoir part to the magnet-insert hole is discharged toward the magnet-insert hole {[0035]}. 
Regarding claim 3, KATO discloses a method that reads on the applicant claim of wherein the through hole is a blind hole in which a discharge port is closed by the laminated core body in a case where the laminated core body is mounted on the cull plate {[FIG. 3] note the resin flow path 23 has shown to comprise 3 through holes 22 and note that two of them abut against the laminated iron core body 3 when installed, thus they are considered blind holes}. 
wherein the cull plate is formed by overlapping two plate members in a vertical direction, the tapered portion is formed in one of the plate members, and the straight pipe portion is formed in the other plate member” as discussed under claim 1 analysis combination of KATO and ISHIMATSU discloses one gate or cull plate that comprises a straight and a tapered portion of a vertical through hole. This combination is silent on splitting this plate into two separate plates that each hold these hole portions separately.
However, it would have been obvious to one of ordinary skill in the art, at the effective filing date of the instant invention to have separated this single plate with a vertical straight and a vertical tapered hole into two separate vertical plates with one having only a straight hole and the other having the tapered hole. Since, it has been held that constructing formerly integral structure in various elements involves only routine skill in the art {see MPEP 2144.04 (V)(C)}.
One would have been motivated to have made this single plate into two separate plates, since the plate having the tapered portion due to its decreasing hole size is more prone to clogging. As such this plate can be separately detached from the device and easily cleaned without the need to remove the other plate with the straight hole.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over KATO and ISHIMATSU as applied to claim 1 above, and further in view of HIRAYAMA (US-2013/0228280).
Regarding claim 1, combination of KATO and ISHIMATSU discloses all the limitations of claim 1. KATO further discloses the plurality of through holes or discharge [FIG. 3] plurality of numerals 22}. The combination above, however, is silent on the at least one of the plurality of through holes being only tapered.
In the same filed of endeavor that is related to method of manufacturing laminated core, HIRAYAMA discloses a method that reads on the applicant claim of and at least one of the plurality of through holes includes only a tapered portion having an inner diameter gradually decreasing toward the upper surface of the cull plate, or a straight pipe portion having a constant inner diameter in a height direction {[0012] note the teaching on the tapered shape extending from the core body to the die, thus all tapered}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have substituted at least one of through holes of the combination KATO and ISHIMATSU with an all tapered through hole of HIRAYAMA. The advantage of the shape of through hole as discloses by HIRAYAMA is the ease of removal of residual resin that is attached to the gate hole after the injection of resin {[0012]}.
Also note that the simple substitution of one known element for another is likely to be obvious when predictable results are achieved {see MPEP 2143 (I)(B)}. In this case the predictable result is the flow of the resin from the reservoir into the magnet holding hole of the laminated core body.
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373.  The examiner can normally be reached on Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/Abbas Rashid/           Supervisory Patent Examiner, Art Unit 1748